Citation Nr: 1326539	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  10-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder.

2.  Entitlement to service connection for lumbar spine disorder.

3.  Entitlement to service connection for left shoulder disorder.

4.  Entitlement to service connection for otitis externa.

5.  Entitlement to service connection for residuals of prostate cancer, including dysuria and erectile dysfunction.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009 and December 2009 by the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction of the case was subsequently returned to the RO in Newark, New Jersey.

In June 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In September 2012, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  In reviewing this case, the Board has not only reviewed the physical claims file, but also the Virtual VA electronic claims file to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

As noted above, the claims currently on appeal were recently remanded by the Board in September 2012.  Upon review of the claims file, the Board finds that part of the development directed by the Board in that Remand was not accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, while additional development was undertaken, the claims were not readjudicated claims in a supplemental statement of the case (SSOC).  Instead, service connection for a right knee disorder was granted and the remaining issues on appeal were deferred pending "additional development."  

Upon review of the claims file and the Virtual VA electronic claims file, the Board notes that an SSOC pertaining to the issues is not of record.  Therefore, the claims must be readjudicated before the Board can continue with the appeal.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Review all evidence received since the last prior adjudication of the claims.  Undertaken any further development needed.  Then readjudicate the remaining claims.  

2.  If the determinations remain unfavorable to the Veteran, issue an SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  

3.  An appropriate period of time should be allowed for response by the Veteran and his representative. 

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

